      Case 4:15-cv-00250-DCB Document 501 Filed 05/15/20 Page 1 of 3



1    JOSEPH H. HUNT
     Assistant Attorney General
2    WILLIAM C. PEACHEY
     Director
3    Office of Immigration Litigation,
     District Court Section
4    WILLIAM C. SILVIS
     Assistant Director
5    MICHAEL CELONE
     SARAH B. FABIAN
6    CHRISTINA PARASCANDOLA
     Senior Litigation Counsel
7    KATELYN MASETTA-ALVAREZ
     Trial Attorney
8    United States Department of Justice
     Civil Division
9    Office of Immigration Litigation
     District Court Section
10   P.O. Box 868, Ben Franklin Station
     Washington, D.C. 20044
11   Tel: (202) 514-0120
     Fax: (202) 305-7000
12   katelyn.masetta.alvarez@usdoj.gov
13   Attorneys for Defendants
14                      UNITED STATES DISTRICT COURT
15                          FOR THE DISTRICT OF ARIZONA
16
     Jane Doe #1; et al.,                     )
17                                            )
                 Plaintiffs,                  )   Case No. 15-cv-250-TUC-DCB
18                                            )
          v.                                  )   DEFENDANTS’ FIRST 30-DAY
19                                            )   STATUS REPORT PURSUANT TO
     Chad Wolf, Acting Secretary, U.S.        )   THE COURT’S ORDER FOR
20                                            )   PERMANENT INJUNCTION
     Department of Homeland Security, et al., )
21                                            )
                 Defendants.                  )   Date: May 15, 2020
22                                            )
                                              )   Hon. David C. Bury
23                                            )
                                              )
24                                            )
25
26
27
      Case 4:15-cv-00250-DCB Document 501 Filed 05/15/20 Page 2 of 3



 1
 1          Pursuant to the Court’s Order for Permanent Injunction (April 17, 2020), Dkt. No.
 2
 2   494 ¶ 12, Defendants, by and through their undersigned counsel, now submit the
 3
 3   following Status Report regarding their progress toward full compliance with the
 4
 4   permanent injunction. In support of this Status Report, Defendants attach a sworn
 5
 5   declaration by Miguel Leon, Assistant Chief Patrol Agent, U.S. Border Patrol, Tucson
 6
 6   Sector. See Ex. A. Defendants further submit a printout of the webpage entitled
 7
 7   Nationwide Enforcement Encounters: Title 8 Enforcement Actions and Title 42
 8
 8   Expulsions, which is available on U.S. Customs and Border Protection’s website. See
 9
 9   https://www.cbp.gov/newsroom/stats/cbp-enforcement-statistics/title-8-and-title-42-
10
10   statistics (viewed May 14, 2020). Chief Leon refers to this webpage in his declaration.
11
11   Ex. A, ¶ 3.
12
12    DATED: May 15, 2020
13
13                                     JOSEPH H. HUNT
14                                     Assistant Attorney General
14
15                                     WILLIAM C. PEACHEY
15                                     Director
16
16                                     WILLIAM C. SILVIS
17                                     Assistant Director
17
18                                     MICHAEL CELONE
18                                     SARAH B. FABIAN
19                                     CHRISTINA PARASCANDOLA
19                                     Senior Litigation Counsel
20
20                                      /s/ Katelyn Masetta-Alvarez
21                                     KATELYN MASETTA-ALVAREZ
21                                     Trial Attorney
22                                     United States Department of Justice
22                                     Civil Division
23                                     Office of Immigration Litigation
23                                     District Court Section
24                                     P.O. Box 868, Ben Franklin Station
24                                     Washington, D.C. 20044
25                                     Tel: (202) 514-0120
25                                     Fax: (202) 305-7000
26                                     katelyn.masetta.alvarez@usdoj.gov
26
27                                     Attorneys for Defendants
27
      Case 4:15-cv-00250-DCB Document 501 Filed 05/15/20 Page 3 of 3



 1
 1
 2                            CERTIFICATE OF SERVICE
 2
 3
 3         I hereby certify that on this 15th day of May, 2020, I caused a PDF version
 4
 4   of Defendants’ First 30-Day Status Report Pursuant to the Court’s Order for
 5
 5   Permanent Injunction to be electronically transmitted to the Clerk of the Court,
 6
 6   using the CM/ECF System for filing and for transmittal of a Notice of Electronic
 7
 7   Filing to all CM/ECF registrants.
 8
 8
 9
 9                                          Respectfully submitted,
10
10                                          /s/ Katelyn Masetta-Alvarez
11                                          Katelyn Masetta-Alvarez
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
